ORDER

PER CURIAM.
Plaintiffs appeal from the judgment of the trial court dismissing for lack of jurisdiction their cause of action based on the Missouri Sunshine Law, Section 610.023.2 *216RSMo (Cum.Supp.1999). The trial court’s judgment is based on findings supported by uncontroverted evidence in the record. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).